UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4820


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARL W. STEWARD,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00228-1)


Submitted:   January 4, 2011                 Decided:   January 18, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Thomas C. Ryan, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl     Steward        pleaded     guilty     to      tax     evasion,    in

violation     of   26      U.S.C.    § 7201      (2006).        At   the     sentencing

hearing, the district court determined that the total amount

owed by Steward in unpaid taxes exceeded $80,000.                          Accordingly,

the court applied a base offense level of 16, pursuant to U.S.

Sentencing Guidelines Manual (“USSG”) §§ 2T1.1 and 2T4.1 (tax

table)     (2009).          After     calculating        the    appropriate       level

increases    and     decreases,       the    district      court     determined       that

Steward’s total offense level was 17 and his criminal history

category was I, yielding an advisory Guidelines range of twenty-

four to thirty months.           The district court sentenced Steward to

twenty-four months.

            Steward        now   appeals,       claiming     that    the     amount    of

unpaid taxes on which the district court relied in calculating

his offense level did not reflect the deductions that Steward

could have claimed had he filed accurate tax returns.                           Steward

concedes    that     his    argument    is      foreclosed      by   our    opinion    in

United States v. Delfino, 510 F.3d 468 (4th Cir. 2007), and we

agree.

            Accordingly, we conclude that the district court did

not err.     We affirm the district court’s judgment.                       We dispense

with oral argument because the facts and legal contentions are



                                            2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3